Case 4:20-cr-00149-MWB Document1 Filed 06/25/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  

 

UNITED STATES OF AMERICA o
v. : (VIO: 18 U.S.C. § 1791) OCE BRANN
MICKY GARST, JR. : FILED VIA ECF
INDICTMENT
THE GRAND JURY CHARGES: wi LpLED
AM POR
COUNT|ONE JUN 9 T
Possessidn of a PER h 202
Prohibited Object DERG Je
(18 U.S.C..§ 1791) "Y Cla

On or about August 9, 2019, in the Middle District of Pennsylvania

and within the jurisdiction of this Court, the defendant
MICKY GARST, JR.

an inmate at the Federal Correctional| Institution, Allenwood,
Pennsylvania, did unlawfully and willfully obtain and possess a
prohibited object, to wit: four (4) weapons and objects designed and
intended to be used as weapons, specifically a sharpened metal rod,
approximately 5 inches long, with white tape wrapped around one end
as a handle that was hidden behind an outlet cover in the defendant’s
cell; and two (2) sharpened metal rods} approximately 5 % inches long,

and a sharpened piece of melted plastie, approximately 6 inches long,
Case 4:20-cr-00149-MWB Document1 Filed 06/25/20 Page 2 of 2

that were hidden inside the waist band of the defendant’s underwear.
All in violation of Title 18, United States Code, Sections

1791(a)(2), 1791(d)(1)(B), and 1791(b)(3).

A TRUE BILL

 

FOREPERSON

DATE: G@ /ee/26

 

 

 

DAVID J. FREED

Ir “a

   
 

BY:

 

GEORGE J. ROCKTASHEL
‘Assistant United States Attorney

2
